Exhibit 10.2
Summary of Non-Management Director Compensation
     On September 18, 2008, the Board of Directors of The Williams Companies,
Inc. approved the following annual compensation for non-management directors
payable on the date of the company’s Annual Meeting of Stockholders:

     
Board cash retainer
  $110,000
 
   
Restricted stock units
  $115,000 in value (the number of restricted stock units to be awarded will be
based on the closing common stock price on the date of grant)
 
   
Additional cash retainers:
   
 
   
Lead Director
  $25,000
Audit Committee Chair
  $20,000
Compensation Committee Chair
  $15,000
Other Committee Chairs
  $10,000
Special litigation committee member
  $10,000

 